Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits effective October 29, 1967, on the ground that she voluntarily left her employment without good cause. Claimant, employed as a clerk-typist in New York City, commuted daily to her place of employment 'from her home in Highland Falls, traveling for approximately two hours each way. When she left her job, claimant’s weekly salary was $75 while her weekly traveling expenses amounted to $13.50. The board found that claimant had left her job because she believed that in view of her high traveling expenses her salary was insufficient. When she accepted this position, approximately one year earlier, claimant was aware of the conditions and circumstances upon which she later relied to justify her separation from employment, and as the board further found, no circumstances had developed in the course of her employment which would have justified her refusing it in the first instance. The record amply supports the board’s determination that claimant did not have a compelling reason for leaving her job (Matter of Rambam [Catherwood], 22 A D 2d 736; Matter of Sellers [J. W. Mays, Inc.&emdash; Catherwood], 13 A D 2d 204). Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Aulisi, J.